IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Orem City,                                  )           PER CURIAM DECISION
                                            )
      Plaintiff and Appellee,               )            Case No. 20110976‐CA
                                            )
v.                                          )                   FILED
                                            )               (January 20, 2012)
Scott Ray Bishop,                           )
                                            )                2012 UT App 15
      Defendant and Appellant.              )

                                           ‐‐‐‐‐

Fourth District, Spanish Fork Department, 115301881
The Honorable Donald J. Eyre, Jr.

Attorneys:      Scott Ray Bishop, Orem, Appellant Pro Se
                Robert J. Church, Orem, for Appellee

                                           ‐‐‐‐‐

Before Judges McHugh, Davis, and Roth.

¶1      Scott Ray Bishop appeals his conviction of speeding after a trial de novo in
district court. This is before the court on Orem City’s motion for summary disposition
asserting the lack of a substantial question for review.1

¶2     This case originated in justice court. An appeal from a justice court is taken to
the district court, which holds a trial de novo. See Utah Code Ann. § 78A‐7‐118 (Supp.
2011). “The decision of the district court is final and may not be appealed unless the


1. This court sua sponte moved for summary disposition on jurisdictional grounds
based on the absence of a final order. Although the minutes for sentencing are rather
ambiguous, we accept Bishop’s assertion that he was, in fact, sentenced and that
jurisdiction is appropriate. Accordingly, the sua sponte motion is withdrawn and only
Orem City’s motion on the merits is considered.
district court rules on the constitutionality of a statute or ordinance.” Id. § 78A‐7‐118(8).
Bishop argued in the district court that the charge should be dismissed because the
speeding statute under which he was convicted was unconstitutionally vague. The
district court denied that motion. Because the district court ruled on the
constitutionality of the speeding statute, this court has jurisdiction to review that ruling.
See id. However, issues raised beyond the district court’s ruling on the constitutionality
of a statute are not reviewable on appeal to this court when the underlying case
originated in justice court. See Kanab City v. Popowich, 2008 UT App 337, ¶ 8, 194 P.3d
198 (“[O]nly issues challenging the constitutionality of statutes or ordinances may be
appealed beyond the district court’s trial de novo.”).

¶3      Bishop argues that Utah Code section 41‐6a‐601 is unconstitutionally vague. This
argument was squarely rejected by the Utah Supreme Court in State v. Pilcher, 636 P.2d
470 (Utah 1981). There, court stated that “[a] statute is not unconstitutionally vague if it
is sufficiently explicit to inform the ordinary reader what conduct is prohibited.” Id. at
471. Reviewing an earlier version of the speeding statute that is substantively the same
as the current statute, the court noted that “the statutory language describes, as best as
the subject matter permits, the test used to assess the driver’s conduct. It is, therefore,
no abridgement of appellant’s constitutional rights.” Id. Accordingly, the court held
that the speeding statute was not unconstitutionally vague. See id. at 471‐72. As a
result, Bishop’s argument fails.

¶4    The trial court did not err in finding the speeding statute constitutional. See id.
The other issues raised by Bishop are beyond the scope of an appeal from a trial de
novo. See Popowich, 2008 UT App 337, ¶ 8.

¶5     Affirmed.


____________________________________
Carolyn B. McHugh,
Presiding Judge


____________________________________
James Z. Davis, Judge


____________________________________
Stephen L. Roth, Judge



20110976‐CA                                   2